Exhibit 10.1

PLEASE READ CAREFULLY. THIS TRANSITION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.

TRANSITION AGREEMENT AND GENERAL RELEASE

This Transition Agreement and General Release (“Agreement”), is entered into by
and between PQ Corporation (“Company”) and David J. Taylor (“Mr. Taylor”), his
heirs, executors, administrators, successors, and assigns.

WHEREAS, Mr. Taylor is employed by the Company as the President, Performance
Chemicals; and

WHEREAS, Mr. Taylor and the Company mutually desire to amicably conclude his
employment relationship with the Company; and

WHEREAS, Mr. Taylor certifies that he has had a reasonable opportunity of at
least twenty-one (21) days to consider this Agreement and consult an attorney of
his choice to decide whether to sign it; and

WHEREAS, Mr. Taylor has carefully read and fully understands all of the
provisions and effects of this Agreement.

NOW, THEREFORE, Mr. Taylor and the Company, for the good and sufficient
consideration set forth below, agree as follows:

1.    Resignation Date. Mr. Taylor’s last day of work will be October 25, 2019
(“Last Work Day”), and his employment with the Company will end effective
October 31, 2019 (“Resignation Date”). Mr. Taylor will be paid for any accrued,
unpaid vacation to which he is entitled. Notwithstanding the foregoing, as part
of the consideration provided under Section 3 below, Mr. Taylor agrees that,
between the Resignation Date and January 31, 2020, Mr. Taylor will be reasonably
available to the Company and will perform services as requested by the Company
during that time period.

2.    Accrued Wages and Vacation Pay. Mr. Taylor acknowledges that he will
receive payment for all wages owed, as well as any additional accrued, unused
vacation time as of the Resignation Date. These amounts will be paid by the
Company pursuant to the timing and other processes applicable to regular
payroll. Except as set forth in this Agreement, Mr. Taylor’s eligibility to
participate in any insurance or other employee benefits provided by the Company
will cease on the Resignation Date.

3.    Consideration. In consideration for the signing of this Agreement and
Mr. Taylor’s adherence to the promises made herein, and subject to the timing
set forth in Paragraph 25 below, the Company agrees to provide Mr. Taylor the
following:

(a)    For the twelve month period beginning on the Resignation Date and
continuing until October 31, 2020 (the “Transition Period”), the Company will
pay Mr. Taylor an amount equal to his Base Salary of $40,000.00 per month, less
applicable taxes and withholdings (the “Transition Pay”), consistent with the
Company’s payroll practices then in effect or as they may

 

1



--------------------------------------------------------------------------------

be amended from time to time, except for amounts (if any) that are mandated to
be suspended, and paid at a later date, in accordance with subsection (d) herein
and Section 409A of the Internal Revenue Code (“IRC”). The Transition Pay will
be paid regardless of whether Mr. Taylor becomes employed by another entity
during the Transition Period. If Mr. Taylor dies during the Transition Period,
any remaining Transition Pay will be paid in a lump sum to Mr. Taylor’s spouse,
if then living, or to his estate if his spouse predeceases him.

(b)    Mr. Taylor is eligible to receive a pro rata amount (10/12ths) of his
target (75%) annual PQ Incentive Payment (“performance bonus”) that would have
been payable to him for 2019 had his employment not ended on the Resignation
Date, in accordance with the terms of the applicable Company incentive plan (the
pro rata amount will be based on the percentage of work time that Mr. Taylor is
employed in 2019). The performance bonus, if any, will be paid at the same time
and under the same conditions as such payments are made to all eligible
employees.

(c)    If Mr. Taylor timely elects to continue his group health benefits under
COBRA, then during the period of November 1, 2019, through November 30, 2020,
the Company will continue to pay an amount equal to its applicable share of the
cost to continue Mr. Taylor’s current level of coverage under the Company’
medical and dental plans; provided, however, that Mr. Taylor shall be required
to pay all premiums and other costs for such coverage as is generally applicable
to the Company’s then active employees The Company will continue to pay its
share of the premium costs through November 30, 2020, unless Mr. Taylor finds
employment that offers individual medical coverage of any type or kind prior to
the end date, at which time the Company will cease paying its portion of
Mr. Taylor’s health insurance premiums.

(d)    Section 409A. Mr. Taylor understands and agrees that, because he may be
deemed a “specified employee” under Section 409A of the IRC, he may incur
adverse tax consequences if the portion of his Transition Pay, which the Company
determines is not otherwise exempt under Section 409A of the IRC, (“Non-Exempt
409A Pay”) begins within six months of the Resignation Date. Because of those
tax consequences, Mr. Taylor is hereby informed to consult with an attorney of
his choice (and at his expense) to evaluate what it means to be such a
“specified employee.” Notwithstanding anything in this Agreement to the
contrary, provided Mr. Taylor fails to inform the Company in writing prior to
the Resignation Date that he does not consider himself to be a “specified
employee” under Section 409A of the IRC, the Company agrees not to make the
first payment of any Non-Exempt 409A Pay to Mr. Taylor until six months after
the Resignation Date, but that the first payment of any Non-Exempt 409A Pay to
be made to him after the six month waiting period will include all such Pay that
he would have received during the six month waiting period, less applicable
taxes and withholdings, had the Non-Exempt 409A Pay been paid immediately from
the Resignation Date.

4.    No Consideration Absent Execution of this Agreement. Mr. Taylor
understands and agrees that the consideration offered in Paragraph 3 above is
additional to anything that is owed to him, and that he would not receive the
consideration specified except for his execution of this Agreement and the
fulfillment of the promises contained herein.

5.    Current Equity Interests. Mr. Taylor understands that any PQ equity awards
that he was granted are subject to the relevant equity incentive plan and the
Restricted Stock Agreements and Restricted Stock Unit Agreements that he
executed, and that any unvested PQ equity awards may or may not continue to be
eligible for vesting, subject to the terms of the relevant plan and those
agreements.

 

2



--------------------------------------------------------------------------------

6.    General Release of Claims.

(a)    Mr. Taylor knowingly and voluntarily releases and forever discharges the
Company, its parents, affiliates, subsidiaries, divisions, predecessor Company,
its successors and assigns, and the current and former employees, attorneys,
shareholders, members, officers, directors and agents thereof, and the current
and former trustees or administrators of any pension or other benefit plan
applicable to the employees or former employees of the Company (collectively
referred to throughout the remainder of this Agreement as “Releasees”), of and
from any and all claims, demands, liabilities, obligations, promises,
controversies, damages, rights, actions and causes of action, known and unknown,
which Mr. Taylor has or may have against the Company as of the date of execution
of this Agreement, including, but not limited to any alleged violation of: Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Americans with Disabilities Act of 1990, as amended; the Age Discrimination
in Employment Act of 1967, as amended; the Older Workers Benefit Protection Act;
the Pennsylvania Human Relations Act; or any other federal, state or local civil
or human rights law or any other local or state public policy, or under any
other theory of contract, tort, or common law; or for any allegation for costs,
fees, or other expenses including attorneys’ fees (all of the above collectively
referred to as “Claims”).

(b)    This release is intended to be a general release and includes Claims
arising from Mr. Taylor’s employment or separation of employment from the
Company, up to and through the date Mr. Taylor signs this Agreement, and
excludes only those Claims that Mr. Taylor is legally barred from releasing.
Mr. Taylor understands that the release does not include, and the parties hereto
expressly reserve, any Claim that cannot be released or waived as a matter of
law; any Claim for or right to vested benefits under the Company’ plans,
including, but not limited to any pension or retirement account, or any right to
enforce any term of this Agreement. The parties further exclude any challenge to
the validity of the Agreement; or any prohibition on the filing of a charge or
complaint with, or testimony, assistance or participation in, any investigation,
proceeding or hearing conducted by any federal, state or local governmental
agency, including but not limited to the Equal Employment Opportunity
Commission.

Mr. Taylor has been advised to contact independent legal counsel to ensure that
he understands the scope of this release.

7.    Affirmations. Mr. Taylor represents and agrees by signing below that he
has not been denied any legally entitled leave or benefit requested, has
received the appropriate pay for all hours worked for the Company, and has no
known workplace injuries or occupational diseases. Other than the consideration
set forth in Paragraph 3, Mr. Taylor further affirms that he has been paid
and/or has received all leave (paid or unpaid, including vacation),
compensation, wages, bonuses and/or commissions to which he may have been
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses
and/or commissions are due to him, except as provided in this Agreement.

 

3



--------------------------------------------------------------------------------

Mr. Taylor affirms he has neither filed, nor caused or permitted to be filed on
his behalf any charge, complaint, proceeding or action before any administrative
agency or court against the Company, and that no such charge, complaint,
proceeding or action exists to his knowledge. If any administrative agency or
court assumes jurisdiction of any charge, complaint, proceeding or action,
including a Claim released in Paragraph 6 above, Mr. Taylor agrees not to
accept, recover or receive any monetary damages or other relief from or in
connection with such charge, complaint, proceeding or action.

8.    No Application and No Employment. Mr. Taylor acknowledges that he shall
have no right of reinstatement or right of future employment with the Company or
any of its subsidiaries, divisions, parents, or affiliated Company as part of
this Agreement. Mr. Taylor agrees that he will not seek or accept employment or
consulting with the Company, its subsidiaries, divisions, parents, or affiliated
Company and successors of each of them, directly, or indirectly through any
other entity, including, but not limited to a temporary staffing agency.
Mr. Taylor agrees that the Company, its subsidiaries, divisions, parents, or
affiliated Company and successors may reject any application he may make. In the
event that Mr. Taylor is accidentally or inadvertently hired for any reason, he
agrees that he will be deemed to have immediately resigned such employment and
that he will have no rights or claims based upon the acceptance of that
resignation.

9.    Return of Property. On or before November 15, 2019, Mr. Taylor will return
to the Company all property and information belonging to the Company, including,
but not limited to the following (where applicable): his leased vehicle,
computers (desktop and/or laptop), tablet; devices (including USB, external hard
drives, etc.), handheld devices, keys, access cards, passwords, and/or ID cards;
all electronically stored and paper copies of all data in any way pertaining to
the Company’s business and the Company’s files; and all records, customer lists,
written information, forms, plans, and other documents, including electronically
stored information. Mr. Taylor shall search his electronic devices, device
back-ups, residence, and automobile and agrees that by signing below represents
that he has returned all such property in his possession or control.
Notwithstanding the foregoing, the Company agrees that Mr. Taylor may keep his
Company cell phone, provided that the Company first has the opportunity to
review the phone and delete any Confidential Information from the phone.

10.    Disclosure of Confidential Information. Mr. Taylor agrees that he will
not divulge or make use of any trade secrets, proprietary or confidential
information of the Company for the benefit of himself or anyone other than the
Company so long as said trade secrets, proprietary or confidential information
remain confidential and do not become public knowledge (other than by fault of
Mr. Taylor). For purposes of Mr. Taylor’s obligations to the Company, it is
agreed that the term “confidential information” shall include without limitation
any information concerning the Company’s business not made available by the
Company to the general public and which could be of value to competitors of the
Company, including, but not limited to the Company’s wage and salary structure,
marketing, research, development, production and general business plans and
schedules, production specifications, individual customer specifications,
individual customer pricing policies, accounting and financial information (such
as costs and profit margins), as well as the Company’s methods of production,
distribution, sales, sources of supply, customers, customer lists, customer
needs, and confidential price characteristics and policies. It is further agreed
that the term “trade secret” is understood to

 

4



--------------------------------------------------------------------------------

consist of any formula, pattern, device or compilation of information which is
used in one’s business, and which gives one an opportunity to obtain an
advantage over competitors who do not know or use it, and may include, but not
be limited to, a formula for a chemical compound, a process of manufacturing,
treating or preserving materials, a pattern for machine or other device or a
list of customers.

11.    Non-Competition. Because of the Company’s legitimate business interest as
described in this Agreement and the good and valuable consideration, and
additional consideration, offered to Mr. Taylor in Paragraph 3 above, for
twenty-four (24) months, to run consecutively, beginning on the Resignation
Date, Mr. Taylor agrees and covenants not to engage in any Competitive Activity
within any state, commonwealth, or province in North America. For purposes of
this non-compete clause, “Competitive Activity” means to, directly or
indirectly, in whole or in part, engage in, provide services to, or otherwise
participate in, whether as an employee, employer, owner, operator, manager,
advisor, consultant, agent, partner, director, stockholder, officer, volunteer,
intern, or any other similar capacity, any entity engaged in a business that is
competitive with the businesses of the Company. Without limiting the foregoing,
Competitive Activity also includes activity that may require or inevitably
require disclosure of trade secrets, proprietary information, or confidential
information of any one or more of the Company.

12.    Cooperation. The Company and Mr. Taylor agree that certain matters in
which Mr. Taylor has been involved during his employment may need Mr. Taylor’s
cooperation with the Company in the future. Accordingly, for a period of twelve
(12) months after the Resignation Date, to the extent reasonably requested by
the Company, Mr. Taylor shall cooperate with the Company in connection with
matters arising out of Mr. Taylor’s service to the Company. The Company shall
reimburse Mr. Taylor for reasonable expenses incurred in connection with this
cooperation and, to the extent that Mr. Taylor is required to spend substantial
time on such matters, the Company shall compensate Mr. Taylor at an hourly rate
based on Mr. Taylor’s base salary on the Resignation Date.

13.    Non-Solicitation of Employees. Mr. Taylor understands and acknowledges
that the Company has expended and continues to expend significant time and
expense in recruiting and training their employees, and that the loss of
employees would cause significant and irreparable harm to the Company.
Mr. Taylor agrees and covenants, therefore, not to directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the Resignation of
employment of any employee of the Company for twenty-four (24) months, to run
consecutively, beginning on the Resignation Date.

14.    Non-Solicitation of Customers. Mr. Taylor understands and acknowledges
that the Company has expended and continues to expend significant time and
expense in developing customer relationships, customer information, and
goodwill, and that because of Mr. Taylor’s experience with and relationship to
the Company, Mr. Taylor has had access to and learned about much or all of the
Company’s customer information (“Customer Information”). Customer Information
includes, but is not limited to, names, phone numbers, addresses, email
addresses, order history, order preferences, chain of command, pricing
information, product development, research and development, and other
information identifying facts and circumstances specific to the customer and
relevant to sales and services.

 

5



--------------------------------------------------------------------------------

Mr. Taylor understands and acknowledges that loss of any of these customer
relationships or goodwill will cause significant and irreparable harm to the
Company.

Mr. Taylor agrees and covenants, during twenty-four (24) months, to run
consecutively, beginning on the Resignation Date, not to directly or indirectly
solicit or attempt to solicit, contact (including but not limited to
communications using email, regular mail, express mail, telephone, fax, instant
message, social media, or any other oral, written, or electronic transmission),
attempt to contact, or meet with the Company’s current, former, or prospective
customers for purposes of offering or accepting goods or services similar to or
competitive with those previously or currently offered by the Company.

This restriction shall only apply to:

(i) customers or prospective customers Mr. Taylor contacted in any way during
his employment with the Company during the twelve (12) months before the
Resignation Date;

(ii) customers about whom Mr. Taylor has trade secret or Confidential
Information; or

(iii) customers about whom Mr. Taylor has information that is not available
publicly; or

(iv) customers who became customers during the Mr. Taylor’s employment with the
Company.

15.    Trade Secrets. Mr. Taylor further agrees not to disclose to any person or
entity, or use for his benefit or the benefit of any third party, including any
governmental entity, any Trade Secrets of Releasees, without the express, prior
written consent of the Company. Trade Secrets, as that term is used in this
Agreement, shall mean information (including, but not limited to, customer
lists, programs, devices, methods, techniques or processes) that derives
independent economic value, actual or potential, from not being readily
ascertainable by proper means by other persons who could obtain economic value
for its disclosure or use, and which is the subject of reasonable means, under
the circumstances, by Company to keep it secret. In the event that Mr. Taylor is
legally compelled to disclose any Trade Secrets of Releasees or pursuant to a
subpoena, civil investigative demand, regulatory demand, or pursuant to
applicable law, Mr. Taylor agrees that he shall provide the Company with prompt
notice of such request or requirement as well as a copy of the description of
the Trade Secrets that he proposes to disclose as far in advance of such
disclosure as is reasonably practicable. The Company may seek an appropriate
protective order or other remedy; may consult with Mr. Taylor with respect to
the nature and scope of the information he proposes to disclose, as well as
steps he may take to resist or narrow the scope of such request or legal
process; or may waive compliance, in whole or in part, with this paragraph.
Mr. Taylor agrees not to oppose, and to cooperate with the Company in connect
with, any action by the Company to obtain a protective order or other
appropriate remedy. In the event that no such protective order is obtained, or
that the Company waives compliance with this paragraph, Mr. Taylor shall use his
best efforts to ensure that any Trade Secrets that are disclosed will be
accorded confidential treatment.

 

6



--------------------------------------------------------------------------------

16.    Confidentiality. Mr. Taylor agrees that this Agreement and all matters
relating to the terms and negotiation of this Agreement are confidential and
shall not be disclosed to any other person except as may be agreed to in writing
by the Company, as may be compelled by a valid order of a court of competent
jurisdiction, or as may be reasonably necessary to comply with the requirements
of federal, state, or local authorities or codes including, but not limited to,
disclosure to accounting, legal, financial, or tax professionals. The parties
hereto agree that the terms of this Agreement may be disclosed to Mr. Taylor’s
immediate family, attorney or tax advisor, provided such parties agree to
maintain this confidentiality.

17.    Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to conflict of laws provisions or any provision that would render
applicable another jurisdiction’s substantive law in any dispute.

18.    Severability. If any term, provision or paragraph of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, such determination shall be limited to the narrowest possible
scope in order to preserve the enforceability of the remaining portions of the
term, provision or paragraph, and such determination shall not affect the
remaining terms, provisions or paragraphs of this Agreement, which shall
continue to be given full force and effect.

19.    No Admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by either of the parties,
or evidence of any liability or unlawful conduct of any kind.

20.    Non-Disparagement. (a) Mr. Taylor agrees and covenants that he shall not
at any time make, publish, or communicate to any person or entity or in any
public forum any defamatory, or maliciously false, or disparaging remarks,
comments, or statements concerning the Company or its businesses, or any of its
employees, officers, or directors and its existing and prospective customers,
suppliers, investors, and other associated third parties, now or in the future.

This Section does not in any way restrict or impede Mr. Taylor from exercising
protected rights, including rights under the National Labor Relations Act, to
the extent that such rights cannot be waived by agreement or from complying with
any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. Mr. Taylor
agrees that he will promptly provide written notice of any such order to the
Company.

(b) The Company also agrees that, in its official capacity, it will not at any
time make publish, or communicate to any person or entity or in any public forum
any defamatory, or maliciously false, or disparaging remarks, comments, or
statements concerning Mr. Taylor or his services for the Company.

21.    Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both parties wherein specific reference is made to this
Agreement.

 

7



--------------------------------------------------------------------------------

22.    Entire Agreement. No prior or contemporaneous oral or written agreements
or representations may be offered to alter the terms of this Agreement which
represents the entire agreement of the parties with respect to the subject
matter hereof.

23.    Signatures. This Agreement may be executed in counterparts, any such copy
of which to be deemed an original, but all of which together shall constitute
the same instrument.

24.    Assignment. The Company and Releasees have the right to assign this
Agreement, but Mr. Taylor does not. This Agreement inures to the benefit of the
successors and assigns of the Company, who are intended third-party
beneficiaries of this Agreement.

25.    Revocation and Effective Date. Mr. Taylor agrees and understands that for
a period of seven (7) days following the execution date of this Agreement, he
may revoke this Agreement and that this Agreement shall not become effective and
enforceable until the eighth (8th) day following the execution date listed
below. Any such revocation must be in writing and correctly postmarked or
delivered to David K. Burford, Vice President of Human Resources, PQ
Corporation, P.O. Box 840, Valley Forge, PA 19482-0840, within seven (7) days of
Mr. Taylor’s signing this Agreement to be effective. If Mr. Taylor does so
revoke, this Agreement shall be null and void, and the Company shall have no
obligation to provide or pay any of the compensation or benefits described in
Paragraph 3. This Agreement shall not be effective and enforceable until after
passage of the seven (7) day period without Mr. Taylor having revoked it;
provided, however, that if the aggregate period during which the Mr. Taylor is
entitled to consider and/or revoke this Agreement spans two (2) calendar years,
no such payments will be made prior to the beginning of the second (2nd) such
calendar year (and payments otherwise payable prior thereto (if any) will
instead be paid on the first regularly scheduled paycheck date occurring in the
second (2nd) such calendar year.

26.    Section 409A; Exempt Payments. Notwithstanding any provision of this
Agreement to the contrary, all payments under this Agreement shall be designed
and administered, to the maximum extent possible, to be exempt from Section 409A
of the IRC by reason of the short term deferral rules and/or the severance pay
rules. To the extent that the Company or any governmental agency determines that
any payment made hereunder is not so exempt from, and therefore is subject to,
Section 409A of the IRC, this Agreement shall incorporate (or shall be deemed to
be amended to incorporate) any of the terms and conditions that the Company
determines, and reports to Mr. Taylor, are reasonably necessary to minimize the
consequences specified in Section 409A(a)(l) of the IRC, which deals with
compliance failures. Except as set forth in the preceding sentence, the Company
shall not have any other obligation to take any action to prevent the assessment
of any excise tax or penalty on Mr. Taylor under Section 409A of the IRC and the
Company shall not have any liability to Mr. Taylor for such tax or penalty.

 

8



--------------------------------------------------------------------------------

MR. TAYLOR HAS BEEN ADVISED THAT HE HAS AT LEAST TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT, AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER
EXECUTION. MR. TAYLOR IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
OF HIS CHOICE PRIOR TO EXECUTION OF THIS AGREEMENT.

MR. TAYLOR AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR-DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE BENEFITS SET FORTH IN PARAGRAPH 3 ABOVE, MR.
TAYLOR FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL RELEASABLE CLAIMS MR.
TAYLOR HAS OR MIGHT HAVE AGAINST COMPANY.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

PQ Corporation    By:   

/s/ William J. Sichko Jr.

     

/s/ David J. Taylor

      William J. Sichko Jr.       David J. Taylor    Date: November 15, 2019   
   Date: November 15, 2019   

 

9